Simmons, C. J.
This court having at a former term in effect adjudicated that there was no legal cause for reversing the judgment then under review, dismissing the motion for a new trial, this question is not open for further consideration. The direction then given left the trial judge free to reinstate the motion if in his discretion he saw proper to do so, hut was not intended to constrain his action in the premises. This court cannot now hold that the refusal to reinstate was an abuse of discretion. Judgment affirmed.
Motion to reinstate. Before Judge Gamble. "Washington. superior court. March term, 1895.
Bor former report see 95 Ga. 569.
Hines & Hale, for plaintiff in error.
J. M. Terrell, attorney-general, and B. D. Evans, Jr., solicitor-general, by Felder & Davis, contra.